Citation Nr: 0535254
Decision Date: 09/29/05	Archive Date: 01/12/06

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-25 733	)	DATE SEP 29 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected chronic lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

 INTRODUCTION

The veteran served on active duty from November 1992 to November 1996.  This matter comes before the Board of Veterans Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of service connection for hypertension and for a right leg condition, secondary to service-connected chronic lumbosacral strain, were raised by the veteran during his March 2005 video Board hearing, and are referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Notwithstanding the efforts undertaken to prepare this claim for appellate review, the Board remands this claim to ensure full and complete compliance with the duty to assist provisions enacted by the Veterans Claims Assistance Act of 2000 (VCAA).  This is done so that further and complete development of the evidence, to assist in a thorough evaluation of all material facts, is done before issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The veterans service medical records show that in July 1994, he injured his low back while lifting a motor out of a vehicle.  He experienced pain when lifting objects and exercising during physical training.  Subsequent to service, his VA and private medical treatment records show that he has been treated for low back pain since his separation from service in November 1996.  Service connection is currently in effect for chronic lumbosacral strain, which is currently assigned a 10 percent disabling rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  The veteran asserts that he is entitled to a higher rating because the 10 percent disabling evaluation does not accurately reflect the pain and consequent limitation of motion that he experiences.

Further, a March 2005 private medical opinion letter, states that the veteran has undergone both nerve block injections and percutaneous radiofrequency neurotomy surgery.  As the relevant regulations require that any associated objective neurologic abnormalities . . . are to be rated separately, a neurological examination of the veteran must be conducted to determine the existence and the extent of this impairment, so that it can be properly rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2004). 

Accordingly, the appeal is remanded for the following actions:

1.  The RO must contact the veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on the veterans response, the RO must attempt to procure copies of all records subsequent to March 2004 that have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The veteran must then be given an opportunity to respond.  

2.  Thereafter, the veteran must be afforded a VA examination to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected lumbosacral strain.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests, including nerve conduction studies for radiating pain, if any, from his service-connected low back disability that are deemed necessary for an accurate assessment must be conducted.  Any further indicated special studies must be conducted and all clinical findings reported in detail.  The examiner must record pertinent medical complaints, symptoms, and clinical findings.  The examiner must state the range of motion of the veteran's lumbar spine, in degrees, noting the normal range of motion of the lumbar spine; determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected back disability, expressed, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and express an opinion as to whether pain in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner must also report all neurological complaints or findings attributable to the veteran's service-connected low back disorder noting whether the veteran experiences incapacitating episodes and the frequency of such episodes.  The examiner must express an opinion as to whether radiating pain from the low back to the lower extremities, if found on the examination is secondary or part and parcel of the service-connected disability.  Additionally, the examiner must provide opinions as to whether the veteran's complaints are consistent with the objective clinical findings and whether the veteran's lumbar spine disability limits his ability to work, and affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

3.  The RO must notify the veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In the event that the veteran does not report for either or both of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, the claim must be readjudicated.  If any benefit remains denied, an additional supplemental statement of the case must be provided to the veteran and his representative.  After the veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).


